EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this “Agreement”) effective as of December 5, 2008, by and between MID-AMERICA APARTMENT COMMUNITIES, INC., a Tennessee corporation (the “Company”), and SIMON R.C. WADSWORTH (the “Executive”). WITNESSETH: WHEREAS, the Company and Executive entered into that certain employment agreement between Mid-America Apartment Communities, Inc. and Executive effective as of December , 1999 (the “Original Employment Agreement”); WHEREAS, the Company and the Executive desire to enter into this Agreement which supercedes and replaces in its entirety the Original Employment Agreement; WHEREAS, the Company desires to employ the Executive to serve as the President and Chief Executive Officer of the Company; and WHEREAS, to the extent this Agreement provides for any “deferred compensation” within the meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), the Agreement will be administered in compliance with Code Section 409A and the regulations promulgated thereunder; and WHEREAS, the Company and the Executive each deem it necessary and desirable to execute a written document setting forth the terms and conditions of said relationship. NOW, THEREFORE, in consideration of the premises and mutual obligations hereinafter set forth the parties agree as follows: 1.Definitions.For purposes of this Agreement, the following terms shall have the following definitions: “1994 Plan” means the Company’s Amended and Restated 1994 Restricted Stock and Stock Option Plan. “2004 Plan” means the
